DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 13-16, 18-19, 28-31 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 1, 14, there is no support in the original disclosure for the outer ledge extending parallel along a majority of its length to an edge of the bottom portion.  Regarding claim 28, there is no support in the original disclosure for the inner and outer ledges parallel to one another and thus it constitutes new matter.  Regarding claims 30-31, there is no support in the original disclosure for the first wall panel and first flap being in contact along a majority of the length of the inner ledge, and no support for the inner ledge parallel to the upper edge of the container.  Note that the drawings are not to scale and although the lines appear to be drawn horizontally, it is not definite that the lines representing the inner ledge, bottom portion edge, upper edge, outer ledge, majority of the length of the inner ledge are parallel as recited in the claims and thus it is considered new matter.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 14-16, 18-19, 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,114,034 to Miller et al (Miller) in view of US Patent No. 5,402,932 to Fadaie.
Regarding claim 1, Miller discloses a container (Fig 1) comprising a bottom portion (24) defining a base of the container, a plurality of peripheral wall portions (26, 28, 34, 32) extending from the bottom portion and defining an interior area of the container, an upper edge (64) of the container defined by edges of the peripheral wall portions distal from bottom portion, at least one peripheral wall portion (26) comprising a first peripheral wall portion comprising a first wall panel (26) and a first flap (48) in contact with the wall panel, one of the flap or the wall panel including a feature defining an inner ledge (top of 48) extending into the interior area, the inner ledge located between the bottom portion and the upper edge of the container (Fig 1), the other of the wall panel or flap including a feature defining an outer ledge (46) located between bottom portion and upper edge of the container, the inner ledge being positioned to engage an outer ledge of a similar container whereby spacing between a stack of nested containers is defined by the outer ledge of the similar container seated on inner ledge of the container.  In particular, the container can function with a similar container as recited since it has the structure as recited.  Miller does not teach outer ledge extending parallel along a majority of its length to an edge of the bottom portion.  However, Fadaie discloses a container (10, Fig 1) and in particular discloses an outer ledge (34) extending parallel along a majority of its length to an edge of the bottom portion (12).  One of ordinary skill in the art would have found it obvious to make the outer ledge of Miller parallel with the edge of the bottom portion as suggested by Fadaie in order to facilitate locking of the container into assembled condition (Fadaie, abstract).
Regarding claim 2, Miller further discloses bottom portion (24) generally planar (Fig 2) and peripheral wall portions (26, 28, 34, 32) each extend at an obtuse angle with respect to plane defined by the bottom portion (Fig 1).
Regarding claim 3, Miller further discloses flap (48) have a wall thickness and inner ledge has a thickness defined by the flap wall thickness since the inner ledge is the top of the flap.
Regarding claim 4, Miller further discloses flap (48) defines an inner flap forming a portion of the first peripheral wall portion (26, Fig 2).
Regarding claim 5, Miller further discloses inner ledge (top of 48) defined on an edge of the inner flap (48) at a junction with the wall panel (46), the edge of the inner flap facing away from bottom portion (24) (Fig 2).
Regarding claim 14, Miller discloses a container (Fig 1) formed from a one piece blank of sheet material (Fig 6), the container comprising a generally planar bottom portion (24) defining a base of the container, opposing first and second peripheral wall portions (26, 28), and opposing third and fourth peripheral wall portions (32, 34) extending between the first and second peripheral wall portions, each of the wall portions extending from the bottom portion at an obtuse angle with respect to a plane defined by the bottom portion and defining an interior area of the container (Fig 2), an upper edge (64) of the container defined by edges of the peripheral wall portions distal from bottom portion, the first and second peripheral wall portions (26, 28) comprising an inner flap (48) defining an inner ledge extending into the interior area, the inner ledge located between the bottom portion (24) and the upper edge (64) of the container, the first and second peripheral wall portions (26, 28) comprising one of a wall panel (32, 46) or a further flap in contact with the inner flap (48), wherein the one of the wall panel or the further flap defining an outer ledge (46) located between bottom portion (24) and upper edge of container, the inner ledges being positioned to engage outer ledges of a similar container whereby spacing between a stack of nested container is defined by outer ledges of the similar container seated on inner ledges of the container.  In particular, the container can function with a similar container as recited since it has the structure as recited.  Miller does not teach outer ledge extending parallel along a majority of its length to an edge of the bottom portion.  However, Fadaie discloses a container (10, Fig 1) and in particular discloses an outer ledge (34) extending parallel along a majority of its length to an edge of the bottom portion (12).  One of ordinary skill in the art would have found it obvious to make the outer ledge of Miller parallel with the edge of the bottom portion as suggested by Fadaie in order to facilitate locking of the container into assembled condition (Fadaie, abstract).
Regarding claim 15, Miller further discloses wherein the one of a wall panel (32, 46) or a further flap of each of the first and second peripheral wall portions (26, 28)  comprises a side wall panel (32, 34) hinged attached to bottom portion (24), and the outer ledges are defined at an edge formed by cut-out areas (56) on the side wall panels, the edges formed by the cut-out area facing toward the bottom portion (Fig 1).
Regarding claim 16, Miller further discloses inner flap (48) overlaps cut-out area (56) and forms a portion of the outer surface of the peripheral wall portion at the cut-out area and the inner flap fits within a cut-out area of a similar container when the similar container is nested within the container.  In particular, since Miller discloses the structure of the container as recited, then it would be capable of functioning with a similar container as recited depending on the structure of the other container.
Regarding claim 18, Miller further discloses first and second peripheral wall portions (26, 28) comprise side walls of the container and third and fourth peripheral wall portions (32, 34) comprise end walls of the container (Fig 1).
Regarding claim 19, Miller further discloses third and fourth peripheral wall portions (32, 34) comprise side walls of the container and first and second peripheral wall portions (26, 28) comprise end walls of the container (Fig 1).
Regarding claim 29, Miller further discloses wall panel (26) and the flap (48) having substantially the same thickness since they are made from the same blank.
Regarding claim 30, Miller further discloses inner ledge having a length, first wall panel (26) and first flap (48) being in contact along a majority of the length of the inner ledge (col. 4, ll. 25-35).

Claim(s) 6-9, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Fadaie and US Patent No. 5,855,317 to Dalrymple.
Regarding claim 6, Miller further discloses wherein the wall panel (32, 46) defines a side wall panel hingedly joined to the bottom portion (24) and the inner flap (48) overlaps and is attached to side wall panel (26) by fasteners (60, 62) but does not teach the fasteners to be adhesive.  Dalrymple discloses a container (Fig 1) and in particular discloses inner panel overlap and attached to side wall panel by adhesive (abstract, Fig 3-4).  One of ordinary skill in the art would have found it obvious to substitute the fastener with a functional equivalent fastener such as an adhesive as suggested by Dalrymple in order to keep the container folded since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 7, Miller further discloses inner flap (48) hingedly attached to a further peripheral wall portion (32) located adjacent to the at least one peripheral wall portion (26).
Regarding claim 8, Miller further discloses outer ledge defined at an edge formed by a cut-out area (56) on the side wall panel (26), the edge formed by the cut-out area facing toward the bottom portion (Fig 2).
Regarding claim 9, Miller further discloses inner flap (48) overlaps cut-out area (56) and forms a portion of the outer surface of the peripheral wall portion at the cut-out area and the inner flap fits within a cut-out area of a similar container when the similar container is nested within the container.  In particular, since Miller discloses the structure of the container as recited, then it would be capable of functioning with a similar container as recited depending on the structure of the other container.
Regarding claim 31, the modified Miller teaches the container of claim 30 but does not teach inner ledge parallel to upper edge of the container.  However, Dalrymple discloses inner ledge (58, Dalrymple) parallel to upper edge (60, Dalrymple) of the container and one of ordinary skill in the art would have found it obvious to make the inner ledge of Miller parallel to upper edge as suggested by Dalrymple in order to facilitate construction of a strong corner construction at each corner of the container (Dalrymple, col. 4, ll. 10-15).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Fadaie and US 2018/0319568 to Tye.
Regarding claim 13, the modified Miller discloses the container of claim 1 and further discloses a flange (64) at the upper edge of the container formed by flange portions (68) hingedly attach to peripheral wall portions but does not teach flange portions on each wall portion.  However, Tye discloses a container (Fig 2a) and in particular discloses peripheral wall portions (13, 17, 21, 25) each having a flange portion hingedly attached, at least one wall portion having a flange portion with tabs (45, 47, 49, 51) extending from opposing ends, the tabs extend along portions of respective adjacent peripheral wall portions to form overlapping joints with flange portions of the respective adjacent peripheral wall portions (Fig 2a).  One of ordinary skill in the art would have found to incorporate additional flange portions with tabs to Miller wall portions as suggested by Tye in order to facilitate handling of the container.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Fadaie and US Patent No. 3,572,576 to Foster.
Regarding claim 28, Miller teaches the container of claim 1 but does not teach the inner and outer ledges parallel to one another.  However, Foster discloses a container (Fig 2) and in particular discloses foldover panels (32, 33) running straight and parallel.  One of ordinary skill in the art would have found it obvious to change the shape of the Miller foldover panel to be similar to the securing flap as suggested by Foster in order to facilitate bending and folding of the container.  The modification would have resulted in having inner and outer ledges parallel to one another since both the foldover panel and flap would have linear edges.

Response to Arguments
Applicant's arguments filed 9/29/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that prior art does not teach outer ledge extending parallel along a majority of its length to an edge of the bottom portion.  Assuming arguendo that applicant has support for this limitation, Fadaie discloses a receptacle (10) and in particular discloses outer ledges (34) extending parallel along majority of its length to an edge of the bottom portion (12).  One of ordinary skill in the art would have found it obvious to also make the Miller outer ledges parallel to the bottom portion as suggested by Fadaie in order to facilitate construction of the container assembly.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735